Case 2:20-cv-05360-GW-RAO Document 27 Filed 11/16/20 Page 1 of 3 Page ID #:91



   1    Tanya Santillan, Bar No. 304287
        BAKER DONELSON BEARMAN
   2
        CALDWELL & BERKOWITZ, PC
   3    1301 McKinney Street, Suite 3700
        Houston, Texas 77010
   4    Telephone:     (713) 650-9700
        Facsimile:     (713) 650-9701
   5    tsantillan@bakerdonelson.com
   6
        Attorneys for AMERICA ORGANIC SOLUTIONS
   7    CORP
                                   UNITED STATES DISTRICT COURT
   8
                                  CENTRAL DISTRICT OF CALIFORNIA
   9

  10
        JASMINE MELENDEZ, individually and              Case No. 2:20-cv-05360-GW RAOx
  11    on behalf of all others similarly situated,
                                                        NOTICE OF SETTLEMENT
  12                       Plaintiff,
                                                        Complaint Filed:       June 16, 2020
  13           v.
                                                        Discovery Cutoff: None
  14    AMERICA ORGANIC SOLUTIONS                       Motion Cutoff:    None
        CORP, a Florida corporation,                    Trial Date:       None
  15
                           Defendant.
  16

  17

  18
              Plaintiff Jasmine Melendez, individually an on behalf of all others similarly situated, and
  19
       Defendant America Organic Solutions Corp., a Florida Corporation hereby notify the Court that
  20
       the parties have reached an agreement to resolve this matter and are finalizing the settlement
  21
       papers. The settlement documents will call for the filing of a dismissal of Plaintiff’s claims with
  22

  23   prejudice, which would dispose of this case in its entirety.

  24          To preserve judicial economy, the parties request that the Court abate all upcoming
  25   deadlines while the parties finalize the settlement and file the dismissal papers.
  26

  27

  28


                                          NOTICE OF SETTLEMENT
Case 2:20-cv-05360-GW-RAO Document 27 Filed 11/16/20 Page 2 of 3 Page ID #:92



   1

   2   Dated: November 16, 2020               BAKER DONELSON BEARMAN
                                              CALDWELL & BERKOWITZ, PC
   3

   4
                                              /s/ Tanya Santillan
   5                                          TANYA SANTILLAN
                                              Attorneys for Defendant
   6                                          AMERICA ORGANIC SOLUTIONS CORP

   7

   8

   9
       Dated: November 16, 2020               WOODROW & PELUSO, LLC
  10

  11

  12                                          /s/ Stephen A. Klein ____________________
                                              STEPHEN A. KLEIN
  13                                          Attorneys for Plaintiff
                                              JASMINE MELENDEZ
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                  NOTICE OF SETTLEMENT
Case 2:20-cv-05360-GW-RAO Document 27 Filed 11/16/20 Page 3 of 3 Page ID #:93


                                            PROOF OF SERVICE
   1
               I hereby certify that on November 16, 2020, I electronically filed the following documents
   2   with the Clerk of the Court for the United States District Court, Central District of California by
       using the CM/ECF system:
   3

   4                                    NOTICE OF SETTLEMENT

   5          The Participants listed below in the case whom are “active” registered CM/ECF users will
       be served by the CM/ECF system:
   6
       Aaron D. Aftergood
   7
       aaron@aftergoodesq.com
   8   THE AFTERGOOD LAW FIRM
       1880 Century Park East, Suite 200
   9   Los Angeles, CA 90067

  10
       Stephen A. Klein
  11
       sklein@woodrowpeluso.com
  12   WOODROW & PELUSO, LLC
       3900 E. Mexico Avenue
  13   Suite 300
       Denver, CO 80210
  14
              Executed on November 16, 2020, at Houston, Texas.
  15

  16   Signed: /s/ Tanya Santillan

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                         NOTICE OF SETTLEMENT
